DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires a combination of 3 materials that meet specific energy requirements as defined in the claim by Mathematical Expression 1 and Mathematical Expression 2 but gives no structural limitation on what these materials may be. The instant application 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2015/0014667) (Li) in view of Kawamura et al (US 2011/0042660) (Kawamura), Kim (US 20140197386) (Kim) and Huh et al (KR 10-1593368) (Huh).

In reference to claims 1-13, Li teaches an organic light emitting device comprising an anode, a cathode, a hole transport layer, an electron transport layer and a light emitting layer wherein the light emitting layer includes a red, green and blue layer that are each adjacent to the electron transport layer for example as shown below in Fig 2 (Li [0016]-[0021]; [0033]). 

Li does not teach that the blue light emitting layer comprises specific materials that necessarily meet the instant claim requirements. 



    PNG
    media_image1.png
    140
    305
    media_image1.png
    Greyscale

Kawamura further teaches that the light emitting device comprising the taught host/dopant combination emits blue light with high luminous efficiency and a long lifetime (Kawamura abstract, [0011]; [0016]; [0018]). 

In light of the motivation of using the blue light emitting layer composition of Kawamura as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the blue light emitting layer composition of Kawamura as described by Kawamura in order to provide high luminous efficiency and a long lifetime and thereby arrive at the claimed layer. 

Li in view of Kawamura does not teach that the green light emitting layer comprises specific materials that necessarily meet the instant claim requirements. 

With respect to the difference, Kim teaches organic light emitting devices comprising green light emitting layer wherein the layer comprises a compound of formula A-1 for example a 


    PNG
    media_image2.png
    200
    261
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    467
    373
    media_image3.png
    Greyscale

Kim further teaches that devices comprising the taught composition produces a device having high efficiency and long life span (Kim [0192] [0244]) [0246]). 

In light of the motivation of using the green light emitting layer of Kim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the green light emitting layer of Kim as described by Kim in order to provide a device with high efficiency and long life span and thereby arrive at the claimed invention. 

Li in view of Kawamura and Kim does not teach that the electron transport layer comprises specific materials that necessarily meet the instant claim requirements. 



    PNG
    media_image4.png
    196
    228
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    219
    227
    media_image5.png
    Greyscale

For example a compound formula 1-B-11 as shown above as is or wherein L is a biphenylene instead of phenylene (Huh translation [0016] page 10 and 11). 

Huh discloses the compound of formula 1 that encompasses the presently claimed electron transport material, including the compound 1-B-11 or wherein the phenylene of that compound is alternatively a biphenylene. Each of the disclosed substituents from the substituent groups of L are considered functionally equivalent and their selection would lead to obvious variants of the compound 1-B-11.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Huh and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Huh further teaches that the use of these compounds in an electron transport layer gives rise to improvements in driving voltage, efficiency and lifetime (Huh [0360]-[362]). 

	In light of the motivation of using the electron transport material of Huh as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electron transport material as described by Huh in the device of Li in view of Kawamura and Kim in order to improve driving voltage, efficiency and lifetime and thereby arrive at the claimed invention. 

Li in view of Kawamura, Kim and Huh do not specifically state that the device materials meet the HOMO and LUMO requirements as set forth in the instant claims, the device arrived at by alternative motivations as described in the art would inherently have the claimed features. That is, the HOMO and LUMO properties of materials are inherent to those materials. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

For Claim 1: Reads on a device of the claimed structure wherein EM1-32 is the blue host, I-4 is the green host, and 1-B-11 is the electron transport layer material. 
For Claim 2: Compound 1-B-11 reads on a material of Chemical Formula 1. 
For Claim 3: Compound 1-B-11 reads on a material of Chemical Formula 1-1. 
For Claim 4: Reads on wherein L11 and L12 are a bond.  
For Claim 5: Reads on where Ar11 and Ar12 are each phenyl. 
For Claim 6: Reads on wherein L13 is phenylene. 
For Claim 7: Compound 1-B-11 reads on
    PNG
    media_image6.png
    72
    128
    media_image6.png
    Greyscale
. 
For Claim 8: Compound EM1-32 reads on Chemical formula 3-1. 
For Claim 9: Compound EM1-32 reads on
    PNG
    media_image7.png
    125
    63
    media_image7.png
    Greyscale
. 
For Claim 10: Reads on wherein the green layer comprises two hosts. 
For Claim 11: Compound I-4 reads on chemical formula 4-1 and compound H-33 reads on formula 5. 
For Claim 12: Reads on
    PNG
    media_image8.png
    109
    85
    media_image8.png
    Greyscale
. 
For Claim 13: Reads on
    PNG
    media_image9.png
    75
    94
    media_image9.png
    Greyscale
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786